Exhibit 99.2 Consolidated Financial Statements (Expressed in thousands of United States dollars) WESTPORTINNOVATIONSINC. Three and six months ended September 30, 2011 and 2010 WESTPORT INNOVATIONS INC. Consolidated Balance Sheets (Unaudited) (Expressed in thousands of United States dollars, except share amounts) September 30, March 31, (Recast - Note 2(a)) Assets Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable (note 4) Loan receivable Inventories (note 5) Prepaid expenses Current portion of future income tax assets Long-term investments (note 6) Other assets (note 7) Property, plant and equipment (note 8) Intangible assets (note 9) Future income tax assets Goodwill (note 3) $ $ Liabilities and Shareholders’ Equity Current liabilities: Accounts payable and accrued liabilities (note 10) $ $ Current portion of deferred revenue Short-term debt - Current portion of long-term debt (note 12) Current portion of warranty liability (note 13) Warranty liability (note 13) Long-term debt (note 12) Deferred revenue Future income tax liabilities - Other long-term liabilities Shareholders’ equity: Share capital: Authorized: Unlimited common shares, no par value Unlimited preferred shares in series, no par value Issued: 48,361,518 (March 31, 2011 - 46,972,304) common shares Other equity instruments Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive income Joint venture partners’ share of net assets of joint ventures (note 16) Subsequent events (note 19) $ $ See accompanying notes to consolidated financial statements. 1 WESTPORT INNOVATIONS INC. Consolidated Statements of Operations (unaudited) (Expressed in thousands of United States dollars, except share and per share amounts) Three months ended September 30, Six months ended September 30, (Recast - Note 2(a)) (Recast - Note 2(a)) Product revenue $ Parts revenue Service revenue Cost of revenue and expenses: Cost of product and parts revenue Research and development (notes 14 and 15) General and administrative (note 14) Sales and marketing (note 14) Foreign exchange loss (gain) Depreciation and amortization Bank charges, interest and other Income (Loss) before undernoted ) 9 ) ) Income from investment accounted for by the equity method (note 6) Interest on long-term debt and amortization of discount ) Interest and other income Loss before income taxes ) Income tax expense: Current ) Future ) Net loss for the period ) $ ) $ ) $ ) Net income (loss) attributed to: Joint venture partners (note 16) $ $ The Company ) Loss per share attributable to the Company: Basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding: Basic and diluted See accompanying notes to consolidated financial statements. 2 WESTPORT INNOVATIONS INC. Consolidated Statements of Comprehensive Loss (unaudited) (Expressed in thousands of United States dollars) Three months ended September 30, Six month ended September 30, (Recast Note 2(a)) (Recast Note 2(a)) Net loss for the period $ ) $ ) $ ) $ ) Other comprehensive income (loss): Cumulative translation adjustment ) ) ) Comprehensive loss $ ) $ ) ) $ ) Comprehensive income (loss) attributable to: Joint venture partners $ $ $ The Company ) See accompanying notes to consolidated financial statements. 3 WESTPORT INNOVATIONS INC. Consolidated Statements of Shareholders’ Equity (Expressed in thousands of United States dollars, except share amounts) Year ended March 31, 2011 and for the six months ended September 30, 2011 (unaudited) Common shares Share capital Other equity instruments Additional paid in capital Accumulated deficit Accumulated other comprehensive income Joint venture partners’ share of net assets of joint ventures Total shareholders’ equity Balance, March 31, 2010 (Recast - Note 2(a)) $ ) $ $ $ Issue of common shares on exercise of stock options - ) - - - Issue of common shares on exercise of performance share units ) - Issue of common shares on exercise of warrants ) - Cancellation of common shares ) ) - ) Reclassification of fair value of expired warrants - - ) - Stock-based compensation - Issue of common shares on public offering - Share issuance costs - ) - ) Net loss for the period - ) - ) Dividends paid by joint ventures - ) ) Other comprehensive income - Balance, March 31, 2011 (Recast - Note 2(a)) ) Issue of common shares on exercise of stock options - ) - - - Issue of common shares on exercise of performance share units ) - Issue of common shares to acquire Emer S.p.A - Cancellation of common shares ) ) - - ) - - ) Stock-based compensation - Net loss for the period - ) - ) Other comprehensive income - ) - ) Balance, September 30, 2011 (unaudited) $ ) $ $ $ See accompanying notes to consolidated financial statements. 4 WESTPORT INNOVATIONS INC. Consolidated Statements of Cash Flows (unaudited) (Expressed in thousands of United States dollars) Three months ended September 30, Six months ended September 30, (Recast - Note 2(a)) (Recast - Note 2(a)) Cash flows from operating activities: Loss for the period $ ) $ ) ) $ ) Items not involving cash: Depreciation and amortization Stock-based compensation expense Future income tax expense ) Change in deferred lease inducements ) Income from investment accounted for by the equity method ) Accretion of long-term debt Other 76 - ) Changes in non-cash operating working capital: Accounts receivable ) ) Inventories 93 ) Prepaid expenses ) Accounts payable and accrued liabilities ) Deferred revenue Warranty liability 84 ) Cash flows from investing activities: Purchase of property and equipment ) Purchase of intangible assets ) - ) - Sale of short-term investments, net Investment in Weichai Westport Inc. - ) - ) Purchase of OMVL S.p.A. and Juniper Engines Inc, net of acquired cash - ) - ) Purchase of Emer S.p.A., net of acquired cash ) - ) - Advances on loan receivable ) Cash flows from financing activities: Repayment of demand installment loan - - - ) Repayment of long-term debt ) Repayment on short-term debt - - ) - Repayment on operating lines of credit ) - ) - Issuance of subordinated debenture notes - - Financing costs ) - ) - Shares issued for cash ) ) Effect of foreign exchange on cash and cash equivalents ) Decrease in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ $ 5 WESTPORT INNOVATIONS INC. Consolidated Statements of Cash Flows (unaudited) (Continued) (Expressed in thousands of United States dollars) Three months ended September 30, Six months ended September 30, (Recast - Note 2(a)) (Recast - Note 2(a)) Supplementary information: Interest paid $ Taxes paid Non-cash transactions: Purchase of equipment, furniture and leasehold improvements by assumption of capital lease obligation - - 34 - Shares issued on exercise of performance share units Cancellation of common shares - - - Common shares issued to acquire Emer S.p.A. - - See accompanying notes to consolidated financial statements. 6 WESTPORT INNOVATIONS INC. Notes to Consolidated Financial Statements (unaudited) (Expressed in thousands of United States dollars except share and per share amounts) 1. Basis of presentation: The unaudited consolidated balance sheet as at September 30, 2011, the unaudited consolidated statements of operations, comprehensive loss and cash flows for the three and six months ended September30, 2011 and 2010 and the unaudited consolidated statement of shareholders’ equity for the six months ended September 30, 2011 have been prepared in accordance with accounting principles generally accepted in the United States (“U.S. GAAP”), Accounting Standards Codification (“ASU”) 270, Interim Reporting.Effective April 1, 2011, the Company elected to report its consolidated financial statements in accordance with U.S. GAAP.The change in generally accepted accounting principles is described in note 2(a).The Company issued its audited annual consolidated financial statements for the year ended March 31, 2011 in accordance with Canadian GAAP and also provided a reconciliation of the differences between Canadian GAAP and U.S. GAAP in note 24 to those audited annual consolidated financial statements. These unaudited interim consolidated financial statements do not include all note disclosures required on an annual basis, and therefore, should be read in conjunction with the annual audited consolidated financial statements for the year ended March 31, 2011 filed with the appropriate securities regulatory authorities. These interim consolidated financial statements have been prepared on a going concern basis, which assumes the realization of assets and the settlement of liabilities in the normal course of operations. In the opinion of management, all adjustments, which include reclassifications and normal recurring adjustments necessary to present fairly the consolidated financial position, consolidated results of operations and consolidated cash flows as at September 30, 2011 and for all periods presented, have been made.The results of operations for the three and six months periods ended September 30, 2011 are not necessarily indicative of the results for the Company’s full year. The Company’s reporting currency is the United States dollar.The functional currency of the Company’s operations is the Canadian dollar except for Cummins Westport Inc. (“CWI”), which uses the U.S. dollar as its functional currency, and OMVL S.p.A. (“OMVL”) and Emer S.p.A. (“Emer”), which use the Euro as their functional currency.The Company translates its consolidated Canadian dollar and Euro functional currency financial statements into the reporting currency using the current rate method. All assets and liabilities are translated using the period end exchange rates.Shareholders’ equity balances are translated using a weighted average of historical exchange rates.Revenues and expenses are translated using the average rate for the period.The period end exchange rate of the Canadian dollar as at September 30, 2011 was $0.95 (March 31, 2011 - $1.03), and the average exchange rates for the three and six months ended September 30, 2011 were $1.02 (2010 - $0.96) and $1.03 (2010 - $0.97), respectively.The period end exchange rate of the Euro was 1.34 (March 31, 2011 - 1.42), and the average exchange rates for the three and six months ended September 30, 2011 were 1.41 (2010 - 1.29) and 1.43 (2010 - 1.28), respectively.Except as otherwise noted, all amounts in these financial statements are presented in U.S. dollars. 7 WESTPORT INNOVATIONS INC. Notes to Consolidated Financial Statements (unaudited) (Expressed in thousands of United States dollars except share and per share amounts) 2. Accounting changes: (a) Changes in generally accepted accounting policies: The Company historically prepared its consolidated financial statements in accordance with Canadian GAAP and provided a supplemental reconciliation to U.S. GAAP.Effective April 1, 2011, the Company adopted U.S. GAAP as the accounting and reporting framework for its consolidated financial statements.These unaudited consolidated financial statements, including the related notes, have been prepared in accordance with U.S. GAAP.All comparative financial information contained herein has been recast to reflect the Company’s results as if the Company had historically reported in accordance with U.S. GAAP.The adjustments resulted in a decrease in accumulated deficit of $146, a decrease in assets of $12, an increase in liabilities of $130 and a decrease in shareholders’ equity of $142 at April 1, 2011.The adjustments also resulted in a decrease in net loss of $34 and $70 for the three and six months ended September 30, 2010, respectively.These differences are summarized in note 24 of our annual consolidated financial statements for the year ended March 31, 2011. (b) Accounting policies adopted during the period: Fair value measurements and disclosures In January 2010, the Financial Accounting Standards Board (“FASB”) issued ASU No. 2010-06, Fair Value Measurements and Disclosures, to require more robust disclosures about the different classes of assets and liabilities measured at fair value, the valuation techniques and inputs used, the activity in level 3 fair value measurements, and transfers between Levels 1, 2, and 3.This update was effective for the Company on April 1, 2011.The adoption of this update increased our disclosure requirements on the fair value of our financial instruments, which is included in note 18. Intangibles - Goodwill and Other In December 2010, the FASB issued ASU No. 2010-28, Intangibles - Goodwill and Other, which modifies step 1 of the goodwill impairment test for reporting units with zero or negative carrying amounts.For those reporting units, an entity is required to perform step 2 of the impairment test if it is more likely than not that a goodwill impairment exists.This update was effective for the Company on April1, 2011.Adoption of this update did not have any impact on the consolidated financial statements. Business Combinations In December 2010, the FASB issued ASU No. 2010-29, Business Combinations, on the disclosure of supplementary pro forma information for business combinations.A public entity (acquirer) that presents comparative financial statements should disclose revenue and earnings of the combined entity as though the business combination that occurred during the current year had occurred as of the beginning of the comparable prior annual reporting period.This update is effective prospectively for acquisitions on or after April 1, 2011 for the Company.As a result of adopting this update, the additional disclosures required by this update were made in note 3 related to the Company’s acquisition of Emer. 8 WESTPORT INNOVATIONS INC. Notes to Consolidated Financial Statements (unaudited) (Expressed in thousands of United States dollars except share and per share amounts) 2. Accounting changes (continued): (b) Accounting policies adopted during the period (continued): Multiple-Deliverable Revenue Arrangements In October 2009, the FASB issued ASU No. 2009-13, Multiple-Deliverable Revenue Arrangements.The new guidance provides a more flexible alternative to identify and allocate consideration among multiple elements in a bundled arrangement when vendor-specific objective evidence or third-party evidence of selling price is not available.The new guidance requires the use of the relative selling price method and eliminates the residual method to allocation arrangement consideration.Additional expanded qualitative and quantitative disclosures are also required.The guidance is effective for the Company prospectively for revenue arrangements entered into or materially modified on or after April 1, 2011.Adoption of this update did not have any impact on the Company’s consolidated financial statements. (c) New accounting pronouncements: Fair value measurements In May 2011, the FASB provided amendments to achieve common fair value measurement and disclosure requirements in U.S. GAAP and International Financial Reporting Standards (“IFRS”). The amendments provide clarification and/or additional requirements relating to the following: 1) application of the highest and best use and valuation premise concepts; 2) measurement of the fair value of instruments classified in an entity’s shareholders’ equity; 3) measurement of the fair value of financial instruments that are managed within a portfolio; 4) application of premiums and discounts in a fair value measurement; and 5) disclosures about fair value measurements. These amendments will be effective prospectively for interim and annual periods beginning after December 15, 2011. The Company does not expect the adoption of the amendments to have a material impact on the Company’s financial position, results of operations or cash flows. Comprehensive Income In June 2011, the FASB provided amendments requiring an entity to present the total of comprehensive income, the components of net income and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements, eliminating the option to present the components of other comprehensive income as part of the statement of changes in stockholders’ equity. Additionally, the amendments require an entity to present reclassification adjustments on the face of the financial statements from other comprehensive income to net income. These amendments will be effective retrospectively for fiscal years, and interim periods within those years, beginning after December 15, 2011. The Company does not expect the adoption of the amendments to have any impact on the Company’s financial position, results of operations or cash flows. 9 WESTPORT INNOVATIONS INC. Notes to Consolidated Financial Statements (unaudited) (Expressed in thousands of United States dollars except share and per share amounts) 2. Accounting changes (continued): (c) New accounting pronouncements (continued): Intangibles - Goodwill and other In September 2011, the FASB provided amendments to the goodwill impairment test.Previous guidance required entities to test goodwill for impairment by calculating the fair value of a reporting unit and comparing it with its carrying amount (step 1) then measuring the amount of impairment loss if the fair value is less than the carrying amount (step 2).Under the amendments of this Update, an entity now has the option to first assess qualitative factors to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount.These amendments will be effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011.The Company will be applying this update when performing its annual goodwill impairment test as of January 31, 2012. 3. Business combinations: On July 1, 2011, the Company acquired, through its wholly owned subsidiary, Juniper Engines Italy S.r.l., 100% of the outstanding shares of Emer, from Venice S.p.A. (the “Seller”). The fair value of the consideration for the acquisition was $39,706 and is still subject to adjustment.Westport paid cash of $17,607 on closing and issued 881,860 common shares with a value of $22,099 based on the NASDAQ closing price of the Company’s shares on July 1, 2011 of $25.06. The Company also assumed approximately $77,000 in existing debt of Emer. Post-closing, Westport repaid approximately $36.3 million of the debt, leaving approximately $40,700 in debt on the consolidated balance sheet as of July 1, 2011. The acquisition was accounted for as a business combination using the purchase method. The results of Emer have been included in the consolidated financial statements of the Company from July 1, 2011. The Company has engaged an independent third-party to value property and equipment, inventories and intangible assets. The fair value amounts below are preliminary and subject to change. The final fair value amounts may differ materially from the amounts disclosed below.Any such changes in the determination of the fair value of the assets and liabilities acquired could also result in changes to current and future operating results. Preliminary fair value adjustments include adjustments to inventories, property, plant and equipment, intangible assets and future taxes. The estimated preliminary fair value of the assets acquired and liabilities assumed are as follows: Consideration allocated to: Total tangible assets, including cash of $11,073 $ Intangible assets subject to amortization over 5 to 20 years Goodwill Total assets acquired Less: total liabilities assumed ) Total net assets acquired $ Consideration: Cash $ Common shares $ 10 WESTPORT INNOVATIONS INC. Notes to Consolidated Financial Statements (unaudited) (Expressed in thousands of United States dollars except share and per share amounts) 3. Business combinations (continued): The foreign exchange rate used to translate Euro denominated net assets acquired, liabilities assumed and purchase consideration into U.S. dollars was 1.45 based on the July 1, 2011 closing rate. The Company recognized goodwill associated with the transaction of $51,973. Goodwill includes the value of the assembled work force and expected synergies including access to markets and supply chain integration. Goodwill as at September 30, 2011 was $48,127 reflecting the effect of changes in foreign exchange rates. Goodwill is not deductible for tax purposes. The consolidated financial statements reflect consolidated revenue and net loss for Emer of $17,733 and $1,094, respectively, from July 1, 2011 to September 30, 2011. Had the Company acquired Emer at the beginning of the fiscal year April 1, 2011, consolidated pro forma revenue and net loss for the six-month period ended September 30, 2011 would have been $149,149 (2010 - $109,802) and $40,200 (2010 - $5,643), respectively. The Company incurred acquisition related expenses of $240 and $1,683 during the three and six months ended September 30, 2011, respectively, which have been recorded in general and administrative expenses in the consolidated statement of operations. 4. Accounts receivable: September 30, 2011 March 31, 2011 Customer trade receivable $ $ Government funding receivable Due from joint venture partner and other receivables Allowance for doubtful accounts ) ) $ $ 5. Inventories: September 30, 2011 March 31, 2011 Purchased parts $ $ Assembled parts Work-in-process Finished goods Obsolescence provision ) ) $ $ 6. Long-term investments: On July 3, 2010, the Company invested $4,300 under an agreement with Weichai Power Co. Ltd. and Hong Kong Peterson (CNG) Equipment Ltd. to form Weichai Westport Inc. (“WWI”).The Company has a 35% equity interest in WWI. During the three and six months ended September 30, 2011, the Company recognized income of $443 (2010 - $455) and $888 (2010 - $455), respectively, as income from the WWI investment accounted for by the equity method. 11 WESTPORT INNOVATIONS INC. Notes to Consolidated Financial Statements (unaudited) (Expressed in thousands of United States dollars except share and per share amounts) 6. Long-term investments (continued): Prior to July 2, 2010, the Company had a 49% interest in Westport Light Duty Inc. (formerly, Juniper Engines Inc.) (“Westport LD”). The Company had determined that Westport LD was a variable interest entity.However, the Company was not the primary beneficiary and had accounted for its interest in Westport LD using the equity method.During the period from April 1, 2010 to July 2, 2010, the Company recognized a loss of $155 from this investment. On July 2, 2010, the Company acquired the remaining 51% interest in Westport LD.Effective July2, 2010, the Company has consolidated 100% of the assets, liabilities, revenues and expenses of Westport LD. On July 1, 2011, the Company acquired 50% interest in Minda-Emer Technologies Ltd (“Minda-Emer”) through its acquisition of Emer.On the date of acquisition, the interest in Minda-Emer was ascribed a value of $643.The Company accounts for this investment using the equity method.During the three and six months ended September 30, 2011, the Company recognized a loss of $7 (2010 - $nil) and $7 (2010 - $nil), respectively. 7. Other assets: On October 15, 2010, the Company entered into a Note and Warrant Purchase Agreement (the “Agreement”) with a private energy company based in the United States to fund operating and capital expenditures related to infrastructure development activities.As at September 30, 2011, the Company loaned $1,900 and received 1,427,179 warrants to purchase common shares at $0.10 per share for a period of five years.The loan bears interest at 12.5% and is payable at the maturity date of October 15, 2012. Other assets also consist of financing charges incurred on the issuance of subordinated debentures (note 12 (a)).These financing charges have been deferred and are being amortized into income over the term of the loans using the effective interest rate method. 8. Property, plant and equipment: September 30, 2011 Cost Accumulated amortization Net book value Land and buildings $ $ 11 $ Computer equipment and software Furniture and fixtures Machinery and equipment Leasehold improvements $ $ $ March 31, 2011 Cost Accumulated amortization Net book value Computer equipment and software $ $ $ Furniture and fixtures Machinery and equipment Leasehold improvements $ $ $ 12 WESTPORT INNOVATIONS INC. Notes to Consolidated Financial Statements (unaudited) (Expressed in thousands of United States dollars except share and per share amounts) 9. Intangible assets: September 30, 2011 Cost Accumulated amortization Net book value Trademarks $ $ $ Technology Customer contracts Non-compete agreement 36 7 29 Other intangibles $ $ $ March 31, 2011 Cost Accumulated amortization Net book value Trademarks Technology Customer contracts Non-compete agreement 37 6 31 $ $ $ Accounts payable and accrued liabilities: September 30, 2011 March 31, 2011 Trade accounts payable $ $ Accrued payroll Accrued interest Income taxes payable Other $ $ Demand installment loan: On September 29, 2011, the Company amended its credit facility that increased the maximum borrowings from CDN$20,000 to CDN$30,000.The credit facility is governed by a margin requirement limiting such borrowings to a calculated amount based on cash and investments held with the creditor. Borrowings may be drawn in the form of direct borrowings, letters of credit, foreign exchange forward contracts and overdraft loans. Outstanding amounts on direct borrowings and overdraft loans drawn under this credit facility bear interest at the prime rate, and letters of credit bear interest at 0.75% per annum.As at September 30, 2011, no amounts were outstanding as a demand installment loan. As at September 30, 2011, the Company has an outstanding a letter of credit for $10,876 (CDN$11,400) as security for the long-term payable to Societa Italiana Tecnomeccanica La Precisa S.p.A. and Sit International B.V., collectively the “Sellers” of OMVL (note 12 (b)). 13 WESTPORT INNOVATIONS INC. Notes to Consolidated Financial Statements (unaudited) (Expressed in thousands of United States dollars except share and per share amounts) Long-term debt: September 30, 2011 March 31, 2011 (recast - note 2(a)) Unsecured subordinated debentures (a) $ $ Long-term payable (b) Senior financing (c) - Senior revolving financing (c) - Other bank financing - Capital lease obligation Current portion ) ) $ $ (a) On September 23, 2011, the Company raised $34,345 (CDN$36,000) through the issuance of debentures to Macquarie Private Wealth Inc. (“Macquarie”) on a private placement basis. The debentures are unsecured and subordinated to senior indebtedness, mature on September 22, 2014 and bear interest at 9% per annum, payable in cash semi-annually in arrears on March 15th and September 15th of each year during the term, commencing on March 15, 2012. The debentures are not listed on any stock exchange. The debentures are redeemable at the option of the Company but cannot be redeemed on or prior to September 22, 2012.The debentures may be redeemed at a price equal to $1,150 per $1,000 principal amount of the debentures after September 22, 2012 and on or before March 22, 2013.After March 22, 2013 and before maturity, the debentures can be redeemed at a price equal to $1,100 per $1,000 principal amount. The Company has paid to Macquarie a cash commission equal to 3.85% of the gross proceeds of the offering. On July 3, 2011, the Company repaid the previously outstanding debentures plus accrued interest totaling CDN$15,078. (b) On July 2, 2010, the Company acquired OMVL for $25,711.A portion of the purchase price amounting to $10,184 (€7,600) is payable on the third anniversary of the closing date to the Sellers.The difference between the carrying value of this liability and the principal amount is accreted to the principal amount using the effective interest rate of 3.72% over the term to maturity.The amount payable was determined on the acquisition date and the amount payable to the Sellers will be paid in full on maturity and is not subject to any interest payments.The amount is guaranteed to the Sellers by Banca Intesa S.p.A. with a cross guarantee from the Bank of Montreal. 14 WESTPORT INNOVATIONS INC. Notes to Consolidated Financial Statements (unaudited) (Expressed in thousands of United States dollars except share and per share amounts) Long-term debt (continued): (c) The senior financing agreement of Emer bears interest at the 6-month Euribor plus 2.5%.On July 1, 2011, the Company repaid $36,307 of the senior financing immediately upon closing the acquisition of Emer.The repayment schedule of the remaining senior financing is as follows for the respective years ending on March 31: $ $ The senior revolving financing facility bears interest at the 6-month Euribor plus 2.5% and will be repaid through one payment of $12,103 (€9,000) on September 30, 2017.The revolving financing facility is classified as a current liability in the Company’s consolidated balance sheets. Throughout the entire term of all financing arrangements, the Company is required to meet certain financial and non-financial covenants.As of September 30, 2011, the Company is in compliance with all covenants under the financing arrangements. Warranty liability: A continuity of the warranty liability for the three and six months ended September 30, 2011 and 2010 is as follows: Three months ended September 30, Six months ended September 30, Balance, beginning of period $ Warranty claims ) Warranty accruals Change in warranty estimates ) 16 ) Impact of foreign exchange ) ) Balance, end of period $ 15 WESTPORT INNOVATIONS INC. Notes to Consolidated Financial Statements (unaudited) (Expressed in thousands of United States dollars except share and per share amounts) Stock options and other stock-based plans: (a) Share options: Stock options are available for issuance under the Westport Omnibus Plan and were previously granted under the Company’s Stock Option Plan.A summary of the status of options issued for the six months ended September 30, 2011 and 2010 are presented as follows: Six months ended September 30, 2011 Six months ended September 30, 2010 Number of shares Weighted average exercise price (CDN $) Number of shares Weighted average exercise price (CDN $) Outstanding, beginning of period $ $ Exercised ) Cancelled/expired ) Outstanding, end of period $ $ Options exercisable, end of period $ $ During the three and six months ended September 30, 2011, the Company recognized $133 (2010 - $136) and $268 (2010 - $272) respectively in stock-based compensation related to stock options. As at September 30, 2011, $201 of compensation cost related to stock option awards has yet to be recognized in the results from operations and will be recognized over a weighted average period of four years. The aggregate intrinsic value of outstanding and exercisable stock option awards was $7,858 (CDN$8,237) and $6,129 (CDN$6,424), respectively, at September 30, 2011. 16 WESTPORT INNOVATIONS INC. Notes to Consolidated Financial Statements (unaudited) (Expressed in thousands of United States dollars except share and per share amounts) Stock options and other stock-based plans (continued): (b) Share units: The value assigned to issued restricted share units (“RSUs”) and performance share units (“PSUs”)(together, the “Units”) and the amounts accrued are recorded as other equity instruments. A continuity of the Units issued under the Westport Omnibus Plan and the former Amended and Restated Unit Plan as of September 30, 2011 and 2010 are as follows: Six months ended September 30, 2011 Six months ended September 30, 2010 Number of units Weighted average grant date fair value (CDN $) Number of units Weighted average grantdate fair value (CDN $) Outstanding, beginning of period $ $ Granted $ $ Exercised ) $ ) $ Cancelled/expired - - ) $ Outstanding, end of period $ $ Units outstanding and exercisable, end of period $ $ Six months ended September 30, 2011 Six months ended September 30, 2010 Number of units Weightedaverage grant date fair value (CDN $) Number of units Weighted average grantdate fair value (CDN $) Unvested, beginning of period $ $ Granted $ $ Vested ) $ ) $ Cancelled/expired - - ) $ Unvested, end of period $ $ During the three and six months ended September 30, 2011, the Company recognized stock-based compensation expense of $1,860 (2010 - $1,289) and $3,937 (2010 - $1,785), respectively, related to Units that vested during the period. As at September 30, 2011, $16,194 of compensation cost related to Units awards has yet to be recognized in results from operations and will be recognized over a weighted average period of four years. 17 WESTPORT INNOVATIONS INC. Notes to Consolidated Financial Statements (unaudited) (Expressed in thousands of United States dollars except share and per share amounts) Stock options and other stock-based plans (continued): (b) Share units (continued): Of the Units granted during the six months ended September 30, 2011, 145,794 Units were subject to market and service conditions. The fair value of these Units was determined using a Monte-Carlo simulation using the following weighted average assumptions: expected dividend yield - nil%; expected stock price volatility - 59.98%; and risk free interest rate - 1.52%.The valuation model determined the grant date fair value based on assumptions about the likelihood of the Company achieving different payout factors as driven by the market conditions.Payout factors are determined based upon the absolute stock price two years after the grant date and the stock price relative to a Synthetic Clean Tech index of comparative companies two years after the grant date.One-half of these Units vest after two years and the remainder after three years from the date of the grant.The impact of market conditions, if any, on compensation expense for these units is determined at the time of the grant with no adjustment to the compensation expense for the actual results of the market condition. The fair value of all other Units was determined based on the market price of the underlying shares on the date of grant.Compensation expense, net of estimated forfeitures, is recognized in results from operations over the vesting period. The aggregate intrinsic value of the Company’s outstanding and exercisable Units is $36,412 (CDN$38,167) and $8,029 (CDN$8,416), respectively, at September 30, 2011. Stock-based compensation associated with the Units and stock options is included in operating expenses for the three and six months ended September 30, 2011 and 2010 as follows: Three months ended September 30, Six months ended September 30, Research and development $ General and administrative Sales and marketing $ Research and development expenses: Research and development expenses are recorded net of program funding received or receivable.For the three and six months ended September 30, 2011 and 2010, the following research and development expenses had been incurred and program funding received or receivable: Three months ended September 30, Six months ended September 30, Research and development expenses $ Program funding ) Research and development $ 18 WESTPORT INNOVATIONS INC. Notes to Consolidated Financial Statements (unaudited) (Expressed in thousands of United States dollars except share and per share amounts) Investment in joint ventures: September 30, 2011 March 31, 2011 Cummins Westport Inc. (a) $ $ BTIC Westport Inc. (b) $ $ (a) Cummins Westport Inc.: The consolidated financial statements include 100% of the assets, liabilities, revenue and expenses of CWI as at and for all periods presented.From January 1, 2005, Cummins Inc. (“Cummins”) shares equally in the profits and losses of CWI.However, the Company has determined that CWI is a variable interest entity, and the Company is the primary beneficiary.Accordingly, the Company continues to consolidate CWI with Cummins’ share of CWI’s income included in “Joint venture partners’ share of income from joint ventures”.For the three and six months ended September 30, 2011, the net income from CWI attributable to Cummins was $4,697 (2010 - $2,640) and $7,640 (2010 - $4,157), respectively. (b) BTIC Westport Inc.: The consolidated financial statements include 100% of the assets, liabilities, revenue, and expenses of BTIC Westport Inc. (“BWI”), a joint venture with Beijing Tianhai Industry Co., Ltd. of China (“BTIC”), since the Company has determined that BWI is a variable interest entity and that the Company is the primary beneficiary.Accordingly, the Company consolidates BWI, and BTIC’s share of BWI’s income and losses is included in “Joint venture partners’ share of income from joint ventures.”For the three and six months ended September 30, 2011, the net loss from BWI attributable to BTIC was $nil (2010 - $59) and $7 (2010 - $132), respectively. Segmented information: The Company’s business operates in three reportable operating segments: •CWI, which serves the medium- to heavy-duty engine markets.The fuel for CWI engines is typically carried on vehicles as compressed natural gas or liquefied natural gas; •Westport LD, which designs, produces and sells high-performance alternative fuel engines targeting the global compressed natural gas (“CNG”) and liquefied petroleum gas (“LPG”) industrial and light-duty automotive market; and •Other, which includes Westport HD and corporate costs. Westport HD includes the heavy-duty engine markets and currently offers a 15-litre liquefied natural gas (“LNG”) engine for the heavy-duty trucking market. Westport HD is a proprietary development platform engaged in the engineering, design and marketing of natural-gas enabling technology for the heavy-duty diesel engine and truck market. These corporate reporting segments offer different products and services and are managed separately as each business requires different technology and marketing strategies. The Company evaluates segment performance based on the net operating income (loss), which is before income taxes and does not include depreciation and amortization, foreign exchange gains and losses, bank charges, interest and other expenses, and interest and other income.The Company did not record any intersegment sales or transfers for the three and six months ended September 30, 2011 and 2010. 19 WESTPORT INNOVATIONS INC. Notes to Consolidated Financial Statements (unaudited) (Expressed in thousands of United States dollars except share and per share amounts) Segmented information (continued): For the three months ended September 30, For the six months ended September 30, Revenue CWI $ Westport LD Other Net operating income (loss) CWI Westport LD ) Other ) Depreciation and amortization CWI ) ) ) Westport LD ) ) ) Other ) Loss before undernoted ) ) Other income (expense), net ) ) Loss before income taxes $ $ ) $ ) $ ) Capital expenditures: CWI $
